Order, Supreme Court, Bronx County (Stanley Green, J.), entered March 9, 2004, which denied defendants’ motion to change the venue of this action from Bronx County to New York County, unanimously affirmed, without costs.
There was insufficient evidence to substantiate defendants’ contention that venue had been improperly placed in Bronx County. We note in particular that although William Condren, a general partner in defendant Grote Street Associates, averred that Grote Street’s principal and only office was in New York County, there was no documentary evidence offered to confirm that assertion. Indeed, the documentary evidence adduced by plaintiffs, showing that Grote Street Associates maintained offices at two Bronx locations, read together with defendant’s disingenuous attempt to explain away the contents of the first Condren affidavit, demonstrates that the IAS court properly denied defendants’ motion. Concur—Williams, J.E, Marlow, Gonzalez, Sweeny and Catterson, JJ.